DETAILED ACTION
The applicant’s amendment filed on March 10, 2021 was received.  Claims 3 and 5-7 were cancelled.  Claims 1, 2, 4 and 8 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 2, 4 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at line 13, recites, “the cooler inlet line” without specifying “the first cooler inlet line” or “the second cooler inlet line.”
Claims 2, 4 and 8-12 are indefinite for the reasons set forth above by way of their dependence from claim 1.

Allowable Subject Matter
Should Applicant resolve the 112(b) issues described above, claims 1, 2, 4 and 8-12 are considered allowable.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the battery heat management integration system of claim 1, specifically comprising a cooler connection line connected with a first cooler inlet line of a battery cooling line, a discharge line connected from the battery to the cooler connection line connected with the first cooler inlet line, a via line connected to the discharge line top pass through a radiator, return line connected to the via line to be connected to the battery; and a radiator path valve provided at a connection part of the cooler connecting line and the discharge line, and a battery cooler path valve provided at a connection part of the cooler connection line, the return line, and the first cooler inlet line.
The closest prior art is Kim, which teaches a second valve 150 provided at a connection part of a cooler connection line and a discharge line, but is silent as to a battery cooler path valve provided at a connection part of the cooler connection line, the return line, and the first cooler inlet line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727